Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000745
                                                      05-OCT-2012
                                                      11:12 AM




                       NO. SCPW-12-0000745


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



               WILLIAM S. ELLIS, JR., Petitioner,


                                vs.


 THE HONORABLE KELSEY KAWANO, JUDGE OF THE CIRCUIT COURT OF THE

          SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

       (ICA NO. CAAP-11-0000781; ICA NO. CAAP-11-0001093;

          CIV. NO. 04-1-0500(1); CIV. NO. 05-1-0232(2))


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner William S. Ellis,

Jr.’s August 29, 2012 petition for a writ of mandamus, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to relief and, therefore, is not

entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or


obtain the requested action.   Such writs are not intended to


supercede the legal discretionary authority of the lower courts,


nor are they intended to serve as legal remedies in lieu of


normal appellate procedures.).    Accordingly, 


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED:   Honolulu, Hawai'i, October 5, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack





                                  -2­